In re Douglas, Horace; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Union, 3rd Judicial District Court, Div. “A”, No. 33257; to the Court of Appeal, Second Circuit, No. 31648-KH.
Relator represents that the district court has failed to act timely on an application for post conviction relief he filed early in the year in 1997. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.
VICTORY, J., not on panel.